J-A03017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JERRY CHAI                               :
                                          :
                    Appellant             :   No. 135 WDA 2018

         Appeal from the Judgment of Sentence September 25, 2017
  In the Court of Common Pleas of Westmoreland County Criminal Division
                    at No(s): CP-65-CR-0005246-2014


BEFORE:    BOWES, J., SHOGAN, J., and STRASSBURGER*, J.

MEMORANDUM BY SHOGAN, J.:                        FILED: APRIL 13, 2021

      Appellant, Jerry Chai, appeals from the judgment of sentence entered

on September 25, 2017, following his conviction for indecent assault without

consent, 18 Pa.C.S. § 3126(a)(1). After careful review, we affirm.

      We set forth the following factual and procedural history.             On

September 14, 2014, S.F. (“Victim”) reported that Appellant had sexually

assaulted her in his apartment. Victim was a college freshman at Seton Hill

University, and Appellant was attending the Lake Erie School of Osteopathic

Medicine at Seton Hill University. Following a three-day criminal trial, wherein

Appellant argued, inter alia, that the sexual assault was a consensual

encounter, a jury found Appellant guilty of one count of indecent assault

without consent. On September 25, 2017, the trial court sentenced Appellant

to two years of probation and required him to comply with the reporting



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A03017-19



requirements of the Sexual Offender Registration and Notification Act, 42

Pa.C.S. §§ 9799.10–9799.41 (“SORNA/Act 10”).

       Immediately following sentencing, Appellant filed a post-sentence

motion. Post-Sentence Motion, 9/25/17.1, 2 In that motion, Appellant sought

a new trial on the grounds that Juror Number Ten (“Juror Ten”), an individual

who had worked with victims of sexual assault, introduced prejudicial extrinsic

evidence into the jury deliberations in violation of Appellant’s “Right of

Confrontation, of Cross-Examination, and of Counsel, thus [depriving

Appellant] of his constitutional right to an impartial jury.” Id. at 2. Appellant

alleged that after the trial, three jurors (Jurors Four, Six, and Eleven)

approached defense counsel and indicated that Juror Ten introduced

prejudicial facts not of record into the deliberations.     Id. at 3.   Appellant

retained a licensed private investigator, who, after speaking with the three

jurors, obtained notarized affidavits regarding Juror Ten’s statements. Id.

Appellant also argued that the verdict was against the weight of the evidence.

Id. at 15. In support of this claim, Appellant argued that the verdict was


____________________________________________


1  On July 24, 2017, Appellant had filed a Notice of Intent to Seek an Oral
Motion for Extraordinary Relief Pursuant to Pennsylvania Rule of Criminal
Procedure 704(B)(1). His motion for extraordinary relief was denied on
August 25, 2017, without prejudice to file the same request as a post-sentence
motion. Thus, Appellant’s counsel brought his post-sentence motion to the
sentencing and filed it immediately afterwards.

2  Appellant did not raise the legality or constitutionality of his sentence as it
relates to SORNA/Act 10 in his post-sentence motion or during the hearing on
that motion.

                                           -2-
J-A03017-19



contrary to the weight of the evidence because the only evidence implicating

Appellant was Victim’s “unreliable and untrustworthy” testimony. Id. at 16.

      The court held a hearing on Appellant’s motion immediately after

sentencing on September 25, 2017. During the hearing, Appellant presented

the testimony of the three jurors. Juror Four testified that Juror Ten “either

volunteered or worked with rape victims” and that Juror Ten “could tell by the

body language that the…[Victim] was having while she was giving her

testimony, that she was being – that she was emotionally damaged by the

incident that happened, and that she related that to working with rape

victims.” N.T.(Sentencing and Post Sentence Motion hearing), 9/25/17, at 23.

Juror Four further testified that Juror Ten mentioned several times that she

worked with rape victims, and articulated her belief that Appellant was guilty

based on Victim’s body language. Id. at 23, 27. Juror Six testified that Juror

Ten brought up her experience with rape victims “every five, ten minutes,”

that Juror Ten concluded Appellant was guilty based on Victim’s and

Appellant’s body language, and she seemed to believe Appellant was guilty

before any deliberations occurred. Id. at 33–35. Finally, Juror Eleven testified

that Juror Ten said, “Something along the lines as she had worked with rape

victims and seen, like, their emotions, you know, was able to tell whether or

not they were a victim.” Id. at 41. Juror Eleven further testified that Juror

Ten said she had worked with rape victims and based on Victim’s body

language, Juror Ten concluded that Appellant was guilty.        Id. at 42–43.

Following briefing by the parties, the trial court denied Appellant’s post-

                                     -3-
J-A03017-19



sentence motion on January 4, 2018. Appellant filed a timely appeal with this

Court. Both Appellant and the trial court complied with Pa.R.A.P. 1925.

      Appellant presents the following questions for our review:

      I.     Did the trial court abuse its discretion by denying the motion
             for a new trial when Juror #10, who through her employment
             had contact with alleged victims of sexual assault, introduced
             prejudicial extrinsic evidence into jury deliberations and
             thereby deprived [Appellant] of his constitutional right to a
             fair trial in violation of Article 1, Section 9 of the Pennsylvania
             Declaration of Rights and the Sixth Amendment of the United
             States Constitution?

      II.    Did the lower court [abuse] its discretion in denying
             [Appellant] a new trial where it could have found that the
             verdict was not contrary to the weight of the evidence if it
             ignored the unrefuted, objective evidence, or gave it equal
             weight with the subjective facts relevant to the question of
             [Appellant] acted intentionally, knowingly or recklessly
             regarding the victim’s purported non-consent?

      III.   Did the trial court err in imposing an illegal sentence by
             requiring [Appellant] to register under SORNA?

             A.    Did the court err in imposing the registration,
                   notification and counseling requirements under SORNA
                   for a period of fifteen years, which exceeds the
                   statutory maximum penalty for Indecent Assault, a
                   Misdemeanor       2   offense    under   18    Pa.C.S.
                   § 3126(a)(1)?

             B.    Did the court err in imposing SORNA’s requirements,
                   which violate due process rights, and constitute
                   unusual punishment in violation of the Pennsylvania
                   and United States Constitutions?

Appellant’s Brief at 5.

      In support of his first issue, Appellant argues that the foundational

principle of the jury system is “that every litigant who is entitled to a jury trial


                                         -4-
J-A03017-19



is entitled to an impartial jury, free to the furthest extent practicable from

extraneous influences that may subvert the fact-finding process.” Appellant’s

Brief at 38 (quoting Carter by Carter v. U.S. Steel Corp., 604 A.2d 1010,

1015 (Pa. 1992)). Appellant further avers that an impartial jury requires that

all of its members are free from bias and that those members decide the case

based on the evidence before them. Appellant’s Brief at 38. Appellant asserts

that Juror Ten’s statements regarding Victim’s in-court behavior and body

language constituted impermissible expert testimony. Id. at 41. Specifically,

Appellant points to Juror Ten’s statements that she worked with rape victims,

compared Victim’s body language with the body language she observed while

working with rape victims, and determined that Victim was a real victim and

that Appellant was guilty. Id. at 41–42. Appellant posits that the statements

made by Juror Ten were not part of her personal experience, but instead

constituted extraneous advice. Id. at 40. Further, according to Appellant,

Juror Ten’s statements constitute expert testimony regarding the credibility of

Victim, which is prohibited by 42 Pa.C.S. § 5920(b)(3) (“The witness’s opinion

regarding the credibility of any other witness, including the victim, shall not

be admissible.”). Appellant’s Brief at 42. Because Juror Ten’s comments bring

the validity of the guilty verdict into question, Appellant argues he should be

awarded a new trial. Id. at 46.

      Our standard of review is as follows:

      The refusal of a new trial on the grounds of alleged misconduct of
      a juror is largely within the discretion of the trial judge. When the
      facts surrounding the possible misconduct are in dispute, the trial

                                      -5-
J-A03017-19


      judge should examine the various witnesses on the question, and
      his findings of fact will be sustained unless there is an abuse of
      discretion.

Commonwealth v. Pope, 14 A.3d 139, 145 (Pa. Super. 2011) (quoting

Commonwealth v. Russel, 665 A.2d 1239, 1243 (Pa. Super. 1995)).

Additionally, in this Commonwealth, a court will not allow jurors to impeach

their own verdict. Commonwealth v. Messersmith, 860 A.2d 1078, 1085

(Pa. Super. 2004). Specifically, this Court has held:

      [We] cannot accept the statement of jurors as to what transpired
      in the jury room as to the propriety or impropriety of a juror’s
      conduct. To do so, would destroy the security of all verdicts and
      go far toward weakening the efficacy of trial by jury, so well
      grounded in our system of jurisprudence. Jurors cannot impeach
      their own verdict.     Their deliberations are secret and their
      inviolability must be closely guarded. Only in clear cases [of]
      improper conduct by jurors, evidenced by competent testimony,
      should a verdict, which is fully supported by the evidence, be set
      aside and a new trial granted.

Messersmith, 860 A.2d at 1084–1085.            This rule is known as the no

impeachment rule.     Id. at 1085.    There is a narrow exception to the no

impeachment rule which allows “post trial testimony of extraneous influences

which might have affected (prejudiced) the jury during their deliberations.”

Id. (quoting Pittsburgh Nat’l Bank v. Mut. Life Ins. Co., 425 A.2d 383,

386 (Pa. 1981)). “Extraneous information has been defined as information

that was not provided in open court or vocalized by the trial court via

instructions.” Messersmith, 860 A.2d at 1085. Although a juror may testify

to the existence of an outside influence, he or she may not testify to the effect

the outside influence had on the deliberations or the subjective reasoning



                                      -6-
J-A03017-19



processes.   Id.   Finally, because a trial court may not consider evidence

relating to the subjective impact of the extraneous information, the test for

determining the prejudicial impact of that information is an objective one; the

trial court must determine how an “objective, typical juror would be affected

by such an influence.” Id. We have further explained:

      [o]nce the existence of a potentially prejudicial extraneous
      influence has been established by competent testimony, the trial
      judge must assess the prejudicial effect of such influence. Carter,
      604 A.2d at 1016. In determining the reasonable likelihood of
      prejudice, the trial judge should consider: (1) whether the
      extraneous influence relates to a central issue in the case or
      merely involves a collateral issue; (2) whether the extraneous
      influence provided the jury with information they did not have
      before them at trial; and (3) whether the extraneous influence
      was emotional or inflammatory in nature. Id. at 1016–1017. This
      Court has held that where the extraneous evidence is not new,
      but rather is evidence that was presented at trial, prejudice is not
      established. See Orndoff v. Wilson, 760 A.2d 1 (Pa. Super.
      2000).

Messersmith, 860 A.2d at 1085 (quoting Pratt v. St. Christopher’s Hosp.,

824 A.2d 299, 303 (Pa. Super. 2003)).

      In its opinion, the trial court looked to the standard criminal jury

instructions given to the jury and applied them to the statements made by

Juror Ten in the instant case. Trial Court Opinion, 1/4/18, at 3–4. The trial

court stated:

      In standard criminal jury instruction number 4.17 titled “credibility
      of witnesses,” two of the questions posed to the jury were “Did
      the witness testify in a convincing manner? [How did [she] look,
      act, and speak while testifying? [...].” PA-JICRIM 4.17 (2016).
      Also, using standard criminal jury instruction 2.04, the jury was
      told to “[o]bserve each witness as he or she testifies [and] [b]e

                                      -7-
J-A03017-19


     alert for anything in the witness’s own testimony or behavior [...]
     that might help [...] judge the truthfulness, accuracy, and weight
     of his or her testimony.” PA-JICRIM 2.04 (2016). Pursuant to
     these two instructions, Juror #10 was permitted to observe the
     body language exhibited by [Victim] and apply it in deliberations
     to determine her credibility and truthfulness, just as each of the
     remaining eleven jurors were permitted to do.                Since
     interpretation of a witness’ body language was allowed under the
     applicable jury instructions, Juror #10’s reliance on those
     instructions does not fall within the extraneous information
     exception to the No Impeachment Rule.
     Although [Appellant] agrees that a juror can use body language
     to determine credibility, [Appellant] argues that Juror #10’s
     particular reliance on [Victim’s] body language qualified as an
     expert opinion. This was because she stressed her work with
     sexual assault victims and how that work impacted her ability to
     know how an actual victim of sexual assault would react.
     However, this [c]ourt is not convinced that Juror #10’s reliance
     on her past work experience qualifies as an expert opinion. In
     standard criminal jury instruction 7.05, the jurors were instructed
     that “in deciding the facts, [they] may properly apply common
     sense and draw upon [their] own everyday, practical knowledge
     of life as each of [them] has experienced it.” PA-JICRIM 7.05
     (2016). Juror #10 merely drew upon her own every day, practical
     knowledge in weighing the credibility of [Victim’s] testimony. It
     appears to this [c]ourt that her statements regarding her past
     work experience were used to explain to the other jurors why she
     reached the conclusion she did regarding [Victim’s] credibility,
     rather than to bring in an extraneous influence. Each juror was
     told that they could observe [Victim’s] body language and use that
     body language to determine credibility. Each juror was allowed to
     rely on their own personal knowledge in making that credibility
     determination. Therefore, the testimony presented regarding
     Juror #10 failed to establish the existence of extraneous
     information that would justify this [c]ourt in applying an exception
     to the No Impeachment Rule.




                                    -8-
J-A03017-19


Id. at 3–4. The trial court further found that even if Juror Ten presented

extraneous information, that information did not satisfy the three-prong test

set forth in Messersmith, discussed supra.

      As the trial court properly determined, the credibility of Victim was a

central issue in the case, thereby satisfying the first Messersmith prong.

Trial Court Opinion, 1/4/18, at 4. The court noted, however, “that the body

language of [Victim] was evidence presented at trial, as each juror was

instructed that they could consider the witnesses’ body language, along with

their own personal knowledge and common sense” to determine whether

Victim was credible in her testimony. Id. Thus, Juror Ten’s opinion regarding

Victim’s body language did not constitute information the jury did not have

before them; rather, it was her opinion based upon her personal experience.

Id.   This sort of information does not run afoul of the second prong in

Messersmith requiring that the extraneous influence provide the jury with

information they did not have before them at trial. Messersmith, 860 A.2d

at 1085 See, e.g., Orndoff, 760 A.2d at 3-4 (finding no error where the

allegedly extraneous information given to the jury by a juror was contained in

evidence presented at trial; thus it was not new information). Similarly, Juror

Ten’s statements did not offer any new information to the jury regarding

Victim’s actual body language-she was giving her opinion based upon her

observations and personal experience-which she was permitted to do pursuant

to the jury instructions.     Finally, the trial court found that the third


                                     -9-
J-A03017-19


Messersmith prong was not satisfied because Appellant failed to present any

evidence that Juror Ten’s statements were emotional or inflammatory. Id. at

5.

       Following our own careful review of the testimony presented by Jurors

Four, Six, and Eleven, we find that the trial court did not abuse its discretion

when it denied Appellant’s motion for a new trial on the grounds that Juror

Ten provided prejudicial extrinsic evidence to the jury.3

       In his second issue, Appellant argues that the trial court erred when it

denied him a new trial because the verdict was contrary to the weight of the

evidence.      Appellant’s Brief at 46.            Appellant further avers that the

Commonwealth failed to meet its burden of proving that Appellant knew Victim

did not consent or that Appellant disregarded a substantial risk that Victim did

not consent to their encounter. Id. at 50 (citing Commonwealth v. Carter,

418 A.2d 537 (Pa. Super. 1980)). Appellant also asserts that the testimony

of Victim was unreliable and untrustworthy and that the Commonwealth’s

evidence showed that Victim “wasn’t certain of her own feelings and intentions

with respect to [Appellant].” Appellant’s Brief at 50. Appellant posits that

Victim’s actions following the alleged assault “were as consistent with those



____________________________________________


3  To the extent Appellant argues that Juror Ten’s opinion regarding Victim’s
body language constituted an expert opinion, we reject that argument. As
discussed above, Juror Ten provided her opinion based upon her personal life
experience, as she was instructed to do by the trial court. This does not
constitute expert testimony. See Pa.R.E. 702.

                                          - 10 -
J-A03017-19


of a victim of nonconsensual sex,” as with someone who felt guilt, shame and

regret “for allowing things to go as far as they did, and who realized that being

with a [replacement for her ex-paramour] only resulted in her feeling worse

about herself.” Id. at 54.

      An appellate court’s standard of review when presented with a
      weight of the evidence claim is distinct from the standard of review
      applied by the trial court:

            Appellate review of a weight claim is a review of the
            exercise of discretion, not of the underlying question
            of whether the verdict is against the weight of the
            evidence. Brown, 648 A.2d at 1189. Because the
            trial judge has had the opportunity to hear and see
            the evidence presented, an appellate court will give
            the gravest consideration to the findings and reasons
            advanced by the trial judge when reviewing a trial
            court’s determination that the verdict is against the
            weight of the evidence.          Commonwealth v.
            Farquharson, 467 Pa. 50, 354 A.2d 545 (Pa. 1976).
            One of the least assailable reasons for granting or
            denying a new trial is the lower court’s conviction that
            the verdict was or was not against the weight of the
            evidence and that a new trial should be granted in the
            interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (emphasis in

original) (quoting Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa.

2000)).    The Clay Court further described the trial court’s discretion as

follows:

      The term “discretion” imports the exercise of judgment, wisdom
      and skill so as to reach a dispassionate conclusion within the
      framework of the law, and is not exercised for the purpose of
      giving effect to the will of the judge. Discretion must be exercised
      on the foundation of reason, as opposed to prejudice, personal
      motivations, caprice or arbitrary actions. Discretion is abused
      where the course pursued represents not merely an error of

                                     - 11 -
J-A03017-19


      judgment, but where the judgment is manifestly unreasonable or
      where the law is not applied or where the record shows that the
      action is a result of partiality, prejudice, bias or ill-will.

Clay, 64 A.3d at 1055 (quoting Widmer, 744 A.2d at 753).

      In its opinion, the trial court noted, pursuant to standard criminal jury

instruction 4.13(B), that

      the testimony of the victim standing alone, if believed, is sufficient
      proof upon which to find the defendant guilty in this case. The
      testimony of the victim in a case such as this need not be
      supported by other evidence to sustain a conviction. Thus a juror
      may find the defendant guilty if the testimony of the victim
      convinces him or her beyond a reasonable doubt that the
      defendant is guilty.

Trial Court Opinion, 1/4/18, at 7 (quoting PA-JICRIM 4.13(B) (2016)). The

court further noted that the jury’s decision in the instant case turned on the

credibility of Victim and Appellant, both of whom provided testimony regarding

the incident, and whether the encounter was consensual. Trial Court Opinion,

1/4/18, at 7. Ultimately, the trial court found that because the testimony of

Victim was sufficient for the jury to rely on to sustain the conviction, if they

found her testimony credible, the verdict was not against the weight of the

evidence.   Id. at 8.       Indeed, “this Court has long-recognized that the

uncorroborated testimony of a sexual assault victim, if believed by the trier of

fact, is sufficient to convict a defendant, despite contrary testimony from

defense witnesses.” Commonwealth v. Charlton, 902 A.2d 554, 562 (Pa.

Super. 2006); see also Commonwealth v. Gonzalez, 109 A.3d 711, 721

(Pa. Super. 2015) (It is well established that “[t]he victim’s uncorroborated


                                      - 12 -
J-A03017-19


testimony is sufficient to support a rape conviction.”). Here, the jury found

Victim’s testimony to be credible and chose not to believe Appellant’s version

of the events. “It was within the province of the jury, as fact-finder, to resolve

all issues of credibility, resolve conflicts in evidence, make reasonable

inferences from the evidence, believe all, none, or some of the evidence, and

ultimately adjudge appellant guilty.” Charlton, 902 A.2d at 562. Given the

above, the trial court did not err in its exercise of discretion when it found that

Appellant’s conviction was not against the weight of the evidence.

       In his final issue, which is separated into two parts, Appellant avers that

the trial court erred when it imposed an illegal sentence because it required

him to register as a sexual offender for a period of fifteen years under

SORNA/Act 10.4 In support of the first part, Appellant argues that his fifteen-

____________________________________________


4  42 Pa.C.S. §§ 9799.10, et seq. This Court provided the following brief
history of SORNA/Act 10 in Commonwealth v. Reslink, __A.3d__, 2020 PA
Super. 289, n.8 (Pa. Super. filed December 18, 2020):

       SORNA was originally enacted on December 20, 2011, effective
       December 20, 2012. See Act of Dec. 20, 2011, P.L. 446, No. 111,
       § 12, effective in one year or Dec. 20, 2012 (Act 11 of 2011). Act
       11 was amended on July 5, 2012, also effective December 20,
       2012, see Act of July 5, 2012, P.L. 880, No. 91, effective Dec. 20,
       2012 (Act 91 of 2012), and amended on February 21, 2018,
       effective immediately, known as Act 10 of 2018, see Act of
       Feb. 21, 2018, P.L. 27, No. 10, §§ 1-20, effective Feb. 21, 2018
       (Act 10 of 2018), and, lastly, reenacted and amended on June 12,
       2018, P.L. 140, No. 29, §§ 1-23, effective June 12, 2018 (Act 29
       of 2018). Acts 10 and 29 of 2018 are generally referred to
       collectively as SORNA II. Through Act 10, as amended in Act 29
       (collectively, SORNA II), the General Assembly split SORNA I's



                                          - 13 -
J-A03017-19


year registration requirement constitutes a direct criminal punishment, in

violation of Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017).

Appellant’s Brief at 58. Appellant posits that at most, his registration period

must be limited to less than two years, the lawful maximum sentence for his

conviction. Appellant’s Brief at 61. In the second part, Appellant argues that

the requirements under SORNA/Act 10 infringe on his protected right to

reputation without due process of law. Id. at 65. Appellant further avers that

the registration requirement constitutes cruel and unusual punishment. Id.

at 69.

         Appellant first argues that the trial court erred when it imposed an illegal

sentence upon him. Appellant’s Brief at 58. Specifically, Appellant argues

that     according   to   Muniz,    SORNA/Act      10   constitutes   direct   criminal

punishment; thus, the fifteen-year registration requirement exceeds the

maximum punishment for his offense, a second degree misdemeanor, which

shall not be more than two years of imprisonment. Appellant’s Brief at 58

(citing 18 Pa.C.S. §§ 1104(2), 3126(a)(1)). Appellant further asserts that

although the legislature made changes to SORNA/Act 10 in response to



____________________________________________


         former Subchapter H into a Revised Subchapter H and Subchapter
         I. Subchapter I addresses sexual offenders who committed an
         offense on or after April 22, 1996, but before December 20, 2012.
         See 42 Pa.C.S.A. §§ 9799.51-9799.75. Subchapter I contains less
         stringent reporting requirements than Revised Subchapter H,
         which applies to offenders who committed an offense on or after
         December 20, 2012. See 42 Pa.C.S.A. §§ 9799.10-9799.42.

                                          - 14 -
J-A03017-19


Muniz, there is “little daylight between the two schemes,” and given that

SORNA/Act 10 does not meaningfully alter those requirements, it should be

viewed as punishment and not a collateral criminal consequence. Appellant’s

Brief at 61. Because the maximum sentence for Appellant’s conviction was

two years of imprisonment, Appellant argues that the longest he lawfully could

have been required to register is two years. Id.

      As Appellant acknowledges, this Court reviewed a similar challenge in

Commonwealth v. Strafford, 194 A.3d 168 (Pa. Super. 2018). In that case,

the appellant was convicted of Indecent Assault of a Person less than 13 years

of age, Corruption of a Minor, and Involuntary Deviate Sexual Intercourse with

a Child. Id. at 171. The appellant was classified as a Tier III offender, which

required lifetime registration as a sex offender. Id. On appeal, the appellant

argued that the lifetime registration requirement exceeded the statutory

maximum sentences applicable to his convictions.      Id. at 172. This Court

rejected the appellant’s argument, finding that although terms of incarceration

and probation may not exceed the maximum allowable terms, “most

sentencing alternatives are not tied to the maximum authorized term of

incarcerations.”   Id. at 172–173.      We then analogized the registration

requirements under SORNA/Act 10 to the sentencing alternatives of fines and

restitution, as authorized by 18 Pa.C.S. § 1101 (relating to fines) and 18

Pa.C.S. § 1106 (relating to restitution).      Strafford, 194 A.3d at 173.

Specifically, we found as follows,


                                     - 15 -
J-A03017-19


            In SORNA the legislature authorized courts to include
      periods of registration as part of a sentence. Similar to the
      treatment of the payment of fines or restitution, the legislature
      did not tie the period of registration to the length of incarceration.
      See 42 Pa.C.S. § 9799.14 (“Sexual offenses and tier system”); 42
      Pa.C.S. § 9799.15 (“Period of registration”). SORNA’s registration
      provisions are not constrained by Section 1103[, relating to
      maximum terms of imprisonment for felony convictions]. Rather,
      SORNA’s registration requirements are an authorized punitive
      measure separate and apart from Appellant’s term of
      incarceration. The legislature did not limit the authority of a court
      to impose registration requirement only within the maximum
      allowable term of incarceration; in fact, that legislature mandated
      the opposite and required court to impose registration
      requirements in excess of the maximum allowable terms of
      incarceration.

Strafford, 194 A.3d at 173.        Ultimately, we held, “Appellant’s lifetime

registration requirement authorized by SORNA does not constitute an illegal

sentence.”   Id.   It is well-settled that “[t]his Court is bound by existing

precedent under the doctrine of stare decisis and continues to follow

controlling precedent as long as the decision has not been overturned by our

Supreme Court.” Commonwealth v. Reed, 107 A.3d 137, 143 (Pa. Super.

2014). This reasoning is on point and defeats Appellant’s argument.

      Appellant also argues for the first time on appeal that SORNA/Act 10 is

unconstitutional because it infringes on his protected right to reputation

without due process of law. Appellant’s Brief at 65. Specifically, Appellant

asserts that SORNA/Act 10’s registration requirements are “premised on the

presumption that all sexual offenders pose a high risk of recidivating, impinge

upon that fundamental right.” Id. Appellant further avers that the irrefutable

premise violates due process when “the presumption is deemed not

                                     - 16 -
J-A03017-19


universally true and reasonable alternative means of ascertaining that

presumed fact are available.” Id. (quoting In re J.B., 107 A.3d 1, 14-15 (Pa.

2014)).   Appellant then lists research alleging that the presumption of

dangerousness of sex offenders is not universally true and cites to evidence

that allegedly confirms that most convicted offenders pose little risk and abide

by standards of conduct. Appellant’s Brief at 66.

      This Court recently reviewed a similar constitutional challenge to

Subchapter H of SORNA/Act 10.        See Reslink, 2020 PA Super. 289.        In

Reslink, the appellant was convicted of two counts of indecent assault-person

less than 13 years of age. The appellant was classified as a Tier III offender,

but was not found to be a sexually violent predator. Id. at *1. In that case,

the appellant did not file a post-sentence motion. Id. On appeal, he raised a

challenge to the constitutionality of Subchapter H of SORNA/Act 10 on the

grounds that it “creates ‘an irrefutable presumption against the offender,’” and

violates “federal and state constitutional prohibitions against cruel and

unusual punishment.” Id. at *3. This Court found that the appellant waived

the issue because he failed to raise it “before the trial court, in a motion to

bar application of SORNA, or in post-sentence motions.”         Id. at *4.   In

reaching that decision, we noted that it “is well-settled that issues not raised




                                     - 17 -
J-A03017-19


before the trial court cannot be advanced for the first time on appeal.”5 Id.

(citing Pa.R.A.P. 302(a)). The fact that the appellant raised a constitutional

claim did not alter this Court’s analysis. See id. (citing In re F.C. III, 2 A.3d

1201, 1212 (Pa. 2010)) (finding appellant’s constitutional claims waived

where he failed to raise them before the trial court, depriving that tribunal of

the opportunity to consider and rule on them); see also Commonwealth v.

Howe, 842 A.2d 436, 441 (Pa. Super. 2004) (“[C]onstitutional issues,

including sentencing issues based upon the constitution, are waived if they

are not properly raised in the trial court.”).

       Appellant failed to raise his constitutional challenges to SORNA/Act 10

before the trial court; thus, we are constrained to find he has waived those

claims.

       Judgment of sentence affirmed.

       Judge Strassburger joins the Memorandum.

       Judge Bowes files a Concurring Memorandum.




____________________________________________


5 A challenge to the constitutionality of a sentence must be properly raised
before the trial court, in a post-sentence motion, or in the instant context, a
motion to bar application of SORNA/Act 10, or else that issue is waived.
Reslink, 2020 Pa. Super. 289, *4. In contrast, a challenge to the legality of
sentence cannot be waived, may be raised sua sponte by the court, and must
be vacated. Commonwealth v. Randall, 837 A.2d 1211, 1214 (Pa. Super.
2003).

                                          - 18 -
J-A03017-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/13/2021




                          - 19 -